UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1429



MICHAEL T. MASUOKA,

                                               Plaintiff - Appellant,

          versus


G. W. MURPHY CONSTRUCTION COMPANY, INCORPO-
RATED; ARGONAUT INSURANCE COMPANY, INC.;
KENNETH T. GOYA, Insurance Agent,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge; James C. Cacheris, Senior District Judge. (CA-00-829-A)


Submitted:   August 31, 2001             Decided:   September 25, 2001


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael T. Masuoka, Appellant Pro Se.       Mark David Crawford,
FRIEDLANDER, MISLER, FRIEDLANDER, SLOAN & HERZ, Washington, D.C.;
Richard Albert Simpson, ROSS, DIXON & BELL, L.L.P., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael T. Masuoka appeals from the district court’s orders

denying his motions for a new trial and to amend the judgment

orders.   Because Masuoka filed his Fed. R. Civ. P. 59 motions

within ten days of the court’s entry of its orders and timely ap-

pealed such orders, an appeal of the underlying orders are properly

before this court.    Fed. R. App. P. 4(a)(4); Dove v. CODESCO, 569

F.2d 807, 809-10 (4th Cir. 1978) (holding that the filing of a

timely Rule 59 motion tolls the period for filing an appeal from

the underlying order and that timely appeal of order regarding Rule

59 motion brings both Rule 59 order and underlying order before

appeals court).

     We have reviewed the record, the transcripts of the hearings

on the motions to dismiss for lack of personal jurisdiction over

the defendants, and the district court’s opinions, and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Masuoka v. G.W. Murphy Construction Co., No. CA-

00-829-A (E.D. Va. filed Feb. 14, 2001, entered Feb. 23, 2001;

filed Feb. 21, 2001; entered Feb. 22, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED


                                  2